J-A12024-22
J-A12025-22

NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    O.B.                                       :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
                v.                             :
                                               :
                                               :
    C.W.B                                      :
                                               :
                       Appellant               :   No. 1365 WDA 2021

               Appeal from the Order Entered November 18, 2021
       In the Court of Common Pleas of Allegheny County Family Court at
                             No(s): FD 16-007751


    O.B.                                       :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
                v.                             :
                                               :
                                               :
    C.W.B.                                     :
                                               :
                       Appellant               :   No. 1391 WDA 2021

               Appeal from the Order Entered November 18, 2021
       In the Court of Common Pleas of Allegheny County Family Court at
                            No(s): FD 16-7751-008


BEFORE:      MURRAY, J., McCAFFERY, J., and COLINS, J.*

MEMORANDUM BY McCAFFERY, J.:                         FILED: JUNE 21, 2022




____________________________________________


*   Retired Senior Judge assigned to the Superior Court.
J-A12024-22
J-A12025-22


       C.W.B. (“Father”)1 appeals pro se from the custody order dated

November 8, 2021, and entered November 18, 2021, that modified the

existing August 2, 2017, custody order with respect to his son with O.B.

(“Mother”), J.B. (“Child” or “the Child”), born in 2008.   Father additionally

appeals from a separate order, also dated November 8, 2021, and entered

November 18, 2021,2 after remand, finding him in contempt of the August

2017 custody order.3, 4 While Father’s appeals were not consolidated, as the

____________________________________________


1 Pursuant to order dated February 18, 2022, Father’s request for the use of
initials was granted and the Prothonotary of this Court was directed to redact
the caption without prejudice for the panel to unredact. Given Father’s
request, we maintain redaction. See Pa.R.A.P. 904(b)(2); Pa.R.A.P. 907(a).

2 The subject orders were dated November 8, 2021. However, notice pursuant
to Pa.R.Civ.P. 236(b) was not provided until November 18, 2021. Our
appellate rules designate the date of entry of an order as “the day on which
the clerk makes the notation in the docket that notice of entry of the order
has been given as required by Pa.R.Civ.P. 236(b).” Pa.R.A.P. 108(b). Further,
our Supreme Court has held that “an order is not appealable until it is entered
on the docket with the required notation that appropriate notice has been
given.” Frazier v. City of Philadelphia, 735 A.2d 113, 115 (Pa. 1999).

3 By order dated November 10, 2021, and entered November 18, 2021, this
order was amended to correct a typographical error as to the amount of
money expended by Mother as a result of Father’s contemptuous actions.
Despite this correction, the amended order references the incorrect order date
of October 26, 2021.

4 In his notice of appeal, Father purported to appeal from separate orders,
“decisions,” and “statements” of the trial court. See Appellant’s “I. Notice of
Appeal; II. [Pa.R.A.P.] 1925(b) Statement of errors,” 11/21/21, at 4-8.
Following this Court’s issuance of rules to show cause and Father’s responses
thereto, this Court issued an order clarifying that his appeal at 1365 EDA 2021
stemmed from the November 8, 2021, custody order and his appeal docketed
at 1391 EDA 2021 stemmed from the November 8, 2021, contempt order.



                                           -2-
J-A12024-22
J-A12025-22


trial court and the parties addressed them together, we dispose of them

together in one memorandum. After review, we affirm.

       This case has a lengthy and tortuous history involving litigation in both

state and federal court here in Pennsylvania, as well as in Germany, related

to custody of Child.        Significantly, the extensive litigation also includes

numerous appeals in all forums.            The factual background and procedural

history as set forth in this Court’s Memorandum filed on December 2020 is as

follows:

              Father is a U.S. citizen who resides in Germany. Mother, a
       citizen of Ukraine, resides in Pittsburgh, Pennsylvania, as a lawful
       permanent resident. The parties married in Ukraine in 2008. The
       family resided in Ukraine and Ireland during the first three years
       of [Child]’s life. In 2011, Mother and [Child] moved to Pittsburgh
       after Mother was accepted into a Ph.D. program there, while
       Father took a position in Germany. Father joined Mother and
       [Child] in Pittsburgh in 2013, then the family relocated to
       Germany. In 2015, Mother and [Child] returned to Pittsburgh.
       Father has maintained that the parties had agreed to alternate
       custody, with [Child] attending school one year in Pittsburgh, then
       the next in Germany, and so on. Mother disclaims reaching any
       such agreement.

              In 2016, Mother filed a complaint for divorce and a
       complaint for custody. The court entered an interim order
       granting primary custody to Mother during the school year and to
       Father during summer break. The orderly progression of the
       custody proceedings, in which Father was permitted to participate
       via telephone, was interrupted by Father’s unsuccessful litigation
       in federal court of a claim for the return of [Child] to Germany
       pursuant to the Hague Convention. Ultimately, a trial was
____________________________________________


Further, this Court dismissed this appeal docketed at 1392 EDA 2021 as
duplicative.



                                           -3-
J-A12024-22
J-A12025-22

     conducted, and a final custody order entered on August 2, 2017.
     Therein, the court awarded primary physical custody to Mother in
     Pittsburgh, with Father enjoying physical custody in Germany
     during the summer and holidays and the right to additional time
     in Pittsburgh if he chose to avail himself of it. The parties shared
     legal custody but for regarding educational matters, for which
     Mother was awarded decision-making authority. Father’s appeal
     from the 2017 custody order resulted in no relief. See O.B. v.
     C.W.B., 190 A.3d 731 (Pa. Super. 2018) (unpublished
     memorandum).

           In 2018, Father moved to modify custody, and a trial was
     scheduled, however, it was superseded by a hearing on allegations
     of contempt against Father. Father also moved for the trial court
     to recuse itself in December 2018 and January 2019, but the trial
     court declined. Father filed another motion to modify custody in
     January 2019, and a judicial custody conciliation was scheduled
     for September 26, 2019. In the meantime, [Child] spent the
     summer of 2019 with Father in Germany pursuant to the terms of
     the 2017 custody order.

            [Child] was to return to Pittsburgh on August 19, 2019, one
     week before school began. Instead, Father enrolled [Child] in
     school in Germany and refused to allow him to go back to
     Pittsburgh. On August 22, 2019, Mother presented a motion for
     contempt and for immediate return of [Child]. Father participated
     in the motion hearing via telephone and indicated that [Child]
     refused to go back to Pittsburgh. The trial court advised Father
     that it was his legal responsibility to comply with the controlling
     custody order, and that it would schedule a hearing on the
     contempt petition.

            In accordance with its intentions stated at the hearing, the
     trial court entered orders on August 29, 2019, (1) requiring Father
     to immediately send [Child] back to Pittsburgh via airplane as he
     had in the past, and (2) scheduling a hearing on the contempt
     allegations for October 20, 2019. “The scheduling order [wa]s
     docketed at Document 170 on the trial court docket and was
     emailed to Father, the notification method he requested be
     implemented and which has been used throughout the pendency
     of this case.” The order further specified that “Father may arrange
     to testify by telephone as he has before.” The custody conciliation
     scheduled for September 26, 2019, in connection with Father’s
     2019 modification motion did not take place while [Child]
     remained in Germany.

                                    -4-
J-A12024-22
J-A12025-22

             Father did not appear at the October 10, 2019 contempt
      hearing by telephone or in person. The trial court proceeded
      without him. The following day, [an order] was entered, indicating
      that Father was in contempt of the 2017 custody order by failing
      to return [Child] on August 19, 2019, and also for unilaterally
      enrolling [Child] in school in Germany when Mother has full legal
      authority on educational matters, and awarding Mother counsel
      fees. The order further provided that the court would schedule a
      hearing on custody modification “upon praecipe of either party
      when the child is returned to Pittsburgh.”

O.B. v. C.W.B., 1677 WDA 2019 (Pa. Super. Dec. 8, 2020) (unpub. memo.

at 1-5) (some citations to the record omitted) (footnotes omitted).

      Father appealed from the October 2019 order of contempt.               By

memorandum of December 8, 2020, a panel of this Court vacated the order

and remanded for a new contempt hearing due to “defects as to notice, the

sufficiency of the evidence, and the completeness of the record.” O.B., 1677

WDA 2019, at 12.

      Moreover, as Child continued to remain in Germany, Mother instituted

legal proceedings in Germany. N.T., 2/1/21, at 5. By order dated December

6, 2019, the German appellate court required Father to return Child to Mother.

Id. at 6. Mother traveled to Germany and met Father and Child at the airport

but was unsuccessful in securing Child’s return to Pittsburgh.    Id. at 8-9.

Mother then sought enforcement of the order in the German court, and Father

ultimately traveled with Child to Pittsburgh on January 14, 2020.          N.T.,

2/1/21, at 11; N.T., 7/12/21, at 120-27.




                                    -5-
J-A12024-22
J-A12025-22


       Upon remand, the trial court conducted hearings on February 1, 2021,

July 12, 2021, and October 21, 2021.5 Mother and Father each appeared pro

se and each testified on their own behalf. Father presented the testimony of

Anita Marie Schuppan and Kim Price, friends present at the airport in Germany

as a “silent witnesses;”6 as well as Tony McGroarty, Psy.D., who conducted

psychological evaluations. The court further received testimony from Child’s

guardian ad litem (“GAL”), Meri Ianetti, Esquire.7 Lastly, the court interviewed

Child in the presence of the GAL.8


____________________________________________


5 Specifically, the court addressed the remanded contempt hearing on
February 1, 2021, and July 12, 2021. It then proceeded to address Father’s
petition to modify, consolidated by order of February 12, 2021, on July 12,
2021, and October 21, 2021. While the court noted that it had concluded the
hearing with respect to contempt on July 12, 2021, see N.T., 7/12/21, at 194,
we observe that some of the remaining testimony and evidence related to
contempt.

6Father testified that, in December 2019, he brought Schuppan, her husband,
and Price to the airport, where Mother, as noted supra, had flown to pick up
Child after an order was entered in Germany for Child’s return. N.T., 7/12/21,
at 99-101.

7Pursuant to order dated February 12, 2021, the court provided that Father
may utilize a GAL. The court then appointed Attorney Ianetti per order of
February 18, 2021. While noted on the transcript as Father’s witness,
Attorney Ianetti would perhaps more appropriately be classified as the court’s
witness. See N.T., 7/12/21, at 284-86.
8 This interview occurred at the commencement of the hearing on July 12,
2021. Father presented proposed questions to the court and, after hearing
from the GAL, the court stated, “I’m looking at those questions and I’ll
incorporate ones that I thought were appropriate.” N.T., 7/12/21, at 3-5.




                                           -6-
J-A12024-22
J-A12025-22


       By order dated November 8, 2021, and entered November 18, 2021,

the court found Father in contempt of its August 2, 2017, custody order

through his refusal to return Child to Mother in August 2019. The court further

found Father in contempt for enrolling Child in school. The court determined

that Mother expended $3,483.149 in enforcement of custody orders, which

Father was to repay within 30 days, and that Father was responsible for all

future costs related to the enforcement of court orders.

       By order dated November 8, 2021, and entered November 18, 2021,

the court maintained shared legal custody, except for educational decisions,

which remained with Mother. As for physical custody, the court maintained

primary physical custody with Mother.            The court awarded Father partial

physical custody each summer from one week after the last day of school until

one week before school commences.                Father was additionally to receive

overnight custodial time during the school year should he travel to Pittsburgh.

Among other things, the court further set forth a holiday and vacation

schedule.    Notably, the court established conditions precedent that Father

must repay Mother sums owed under the contempt order prior to the exercise

of any custodial period pursuant to the order. Additionally, the court required

Father to post a bond of $20,000.00 prior to the exercise of any custodial

period in Germany. Along with the order, the trial court likewise addressed

____________________________________________


9 By order dated November 10, 2021, the court amended this amount to
$8,483.14.


                                           -7-
J-A12024-22
J-A12025-22


each of the mandatory best interest factors set forth in Section 5328(a) of the

Child Custody Act (“the Act”), 23 Pa.C.S. §§ 5321-5340. See Discussion of

23 Pa.C.S. [§] 5328 Custody Factors.         Of significance to the trial court’s

determination was Father’s withholding of Child in 2019 and Child’s need for

stability. Id. at 1-3.

      On November 15, 2021, and November 21, 2021, Father filed timely

notices of appeal, along with concise statements of errors complained of on

appeal pursuant to Pa.R.A.P. 1925(a)(2)(i) and (b), wherein Father raises 54

errors by the trial court. The court then issued an Opinion dated December

29, 2021, and filed December 30, 2021, in which it concluded as follows:

      Father retained Child in Germany in violation of the parties’ 2017
      Custody Order. The evidence presented does nothing to convince
      me that this was not a volitional act on Father’s part. This justifies
      my finding that Father was in contempt. . . . I carefully weighed
      the statutory custody factors and determined the custody scheme
      which I felt to be in this Child’s best interest based on all of the
      evidence presented. . . .

Trial Ct. Op., 12/30/21, at 11.

      On appeal, Father raises the following issues for our review:

      CONTEMPT

      1. Did the trial court breach my due process rights, abuse its
      discretion, and/or err as a matter of law by refusing to allow me
      to interview and cross-examine witnesses and refusing to ask
      prepared questions of the [Child]?

      2. Did Superior Court’s remand of [December 8, 2020] (1677-
      WDA-2019) prejudice the case for contempt by stating that I am
      “guilty of noncompliance?”

      3. Did the trial court make an error of law or abuse of discretion
      in determining the [Child]’s failure to return to Pittsburgh on

                                      -8-
J-A12024-22
J-A12025-22

     [August 19, 2019] was due to a willful or volitional act and/or that
     there was wrongful intent?

     4. Was the trial court’s order “definite clear and specific” in a
     manner that supports a contempt finding with regard to [Child]’s
     failure to return to Pittsburgh?

     5. Is the contempt finding in regard to [Child]’s failure to return
     to Pittsburgh supported by competent evidence of record?

     6. Did the trial court abuse its discretion, make an error of law,
     and/or breach due process by assessing contempt regarding
     [Child]’s attendance at a German class by raising the issue itself?

     7. Did the trial court committed an error of law and/or abuse of
     discretion by turning the civil contempt proceedings into criminal
     contempt proceedings [sua sponte], without giving notice, and/or
     without informing me of my rights, [e.g.] against self-
     incrimination; [e.g.] p. p. 145-146 of TR-1 February 2021.

     8. Did the trial court abuse its discretion, make an error of law,
     and/or breach due process by determining that I willfully, and with
     wrongful intent, unilaterally decided to enroll [Child] in a school
     without [Mother]’s consent to the correct legal standard of proof?

     CUSTODY

     9. Did the trial court abuse its discretion, make an error of law,
     and/or breach due process rights and/or equal protection rights
     by [sua sponte] changing or modifying the 2017 custody order
     without notice, without providing an opportunity to be heard,
     and/or without assessing the best interests of [Child]?

     10. Did the trial court abuse its discretion, make an error of law,
     and/or breach first amendment rights by ordering restriction of
     speech in the [sua sponte] changes/modifications of the 2017
     custody order?

     11. Did the trial court abuse its discretion, make an error of law,
     and/or breach due process and/or equal protection rights in
     refusing to appoint an attorney for [Child] to represent his legal
     interests?

     12. Did the trial court breach [Child]’s inherent rights of section 1
     of the PA Constitution?




                                     -9-
J-A12024-22
J-A12025-22

     13. Did the trial court abuse its discretion, make an error of law,
     and/or breach due process by using hearsay and/or the GAL’s
     opinion to assess and/or determine of the weight of factor
     5328(a)(7); . . . custody order, p. 2, “the court relies on the report
     of the GAL in this matter?”

     14. Did the trial court abuse its discretion, make an error of law,
     and/or breach due process by showing bias during the interview
     of [Child]?

     15. Did the trial court abuse its discretion and/or make an error
     of law by refusing to ask prepared questions of [Child]?

     16. Did the trial court made an error of law or an abuse of
     discretion by failing to follow the law that, in this case, the
     preference of [Child]is determinative of best interests; [see] TR-
     12 July 2021 pp.331-334?

     17. Did the trial court abuse its discretion, err as a matter of law,
     and/or breach due process by refusing to order my opponent to
     test the water for lead?

     18. Did the trial court abuse its discretion, err as a matter of law,
     and/or breach due process by failing to consider giving weighted
     consideration to factors which affect the safety of [C]hild, such as
     the relative prevalence of gun violence, opiate addiction, lead in
     the drinking water, and/or the political instability of the failed
     January 6, 2021 putsch?

     19. Did the trial court abuse its discretion, err as a matter of law,
     and/or breach due process by refusing to order cooperation for
     making the JFK School application?

     20. Did the trial court capriciously ignore evidence of the
     agreement of the parents for [C]hild’s return to Berlin and/or deny
     me an opportunity to be heard?

     21. Did the trial court make an error of law or abuse its discretion
     by failing to presume that the pre-dispute agreement by the fit
     parents, for [C]hild’s return to Berlin, was in [C]hild’s best
     interests?

     22. Did the trial court make an error of law, abuse of discretion,
     and/or breach of due process by forbidding me from making legal
     arguments and/or refusing to address my arguments in the
     opinion?


                                    - 10 -
J-A12024-22
J-A12025-22

     23. Did the trial court capriciously ignore evidence of the
     availability of extended family and the significance [of C]hild’s
     relationships with extended family?

     24. Did the trial court abuse its discretion, make an error of law,
     and/or breach due process rights by refusing to timely calendar a
     custody modification trial?

     25. Did the trial court abuse its discretion, err as a matter of law,
     and/or breach due process by failing, again, to assess the
     [Section] 5337(h) factors?

                                     ...

     26. Did the trial court make an error of law or abuse its discretion
     by refusing to allow me to proceed with the exhibits as prepared
     for the 21 October 2021 hearing?

     27. Did the trial court make an error of law, abuse its discretion,
     and/or deny due process by refusing to consider any
     nondeterminative evidence, [i.e.] probative evidence, thereby
     refusing to weigh evidence or factors?

     28. Did the trial court make an error of law, abuse its discretion,
     and/or deny due process by refusing to allow me to take notes
     during cross-examination to aid in self-redirect?

     29. Did the trial court abuse its discretion and/or make an error
     of law by appointing a [GAL] without finding that the appointment
     was necessary to assist the court in determining the best interests
     of [Child in the February 18, 2021, order]?

     30. Did the trial court make an error of law, abuse its discretion,
     and/or breach due process by [sua sponte] appointment of the
     GAL, without notice, a hearing, or an opportunity to be heard [in
     the February 18, 2021, order]?

     31. Did the trial court [make] an error of law or abuse[ ] its
     discretion by [sua sponte] ordering me to pay for all of the cost of
     the GAL without notice, a hearing, or an opportunity to be heard
     [in the February 18, 2021, order]?

     32. Did the trial court abuse its discretion, make an error of law
     by modifying the custody order according to matters other than
     the best interest determination, [i.e.] matters strictly relevant
     only for the sanctions for contempt?



                                    - 11 -
J-A12024-22
J-A12025-22

      33. Did the trial court make an error of law, abuse its discretion,
      and/or deny due process by refusing recusal?

Father’s Brief at 15-22.

      In addressing the number of issues raised by Father in his Rule 1925(b)

Statement, the trial court indicated:

             Father’s 1925(b) Statement . . . is neither coherent nor
      concise and is an attempt to overwhelm this court by the raising
      of a multitude of issues which cannot be raised in his brief or
      appropriately argued in the Superior Court. Additionally, I would
      note that this error can no longer be attributed to an innocent
      misunderstanding of the rules on Father’s part as a [pro se]
      litigant. Despite his [pro se] status, this is not Father’s first
      appellate adventure.

             Father’s deliberate failure to set forth the material issues he
      seeks to raise on appeal in a concise manner impedes my ability
      to prepare an opinion addressing the issues he seeks to put before
      this [c]ourt, and thereby frustrates this [c]ourt’s ability to engage
      in a meaningful and effective appellate review process.

Trial Ct. Op., 12/30/21, at 4.

      As to Rule 1925(b) statements, in Tucker v. R.M. Tours, 939 A.2d 343,

346 (Pa. Super. 2007), this Court stated:

      Our law makes it clear that Pa.R.A.P. 1925(b) is not satisfied by
      simply filing any statement. Rather, the statement must be
      “concise” and coherent as to permit the trial court to understand
      the specific issues being raised on appeal. Specifically, this Court
      has held that when appellants raise an “outrageous” number of
      issues in their 1925(b) statement, the appellants have
      “deliberately circumvented the meaning and purpose of Rule
      1925(b) and ha[ve] thereby effectively precluded appellate review
      of the issues [they] now seek to raise.” [Kanter v. Epstein, 866
      A.2d 394, 401 (Pa.Super. 2004), appeal denied, 584 Pa. 678, 880
      A.2d 1239 (2005), cert. denied, Spector, Gadon & Rosen, P.C.
      v. Kanter, 546 U.S. 1092, (2006)]. We have further noted that
      such “voluminous” statements do not identify the issues that
      appellants actually intend to raise on appeal because the briefing
      limitations contained in Pa.R.A.P. 2116(a) makes the raising of so

                                     - 12 -
J-A12024-22
J-A12025-22

      many issues impossible. Id. “Further, this type of extravagant
      1925(b) statement makes it all but impossible for the trial court
      to provide a comprehensive analysis of the issues.” Jones v.
      Jones, 878 A.2d 86, 90 (Pa. Super. 2005).

Tucker, 939 A.2d at 346.

      In the case sub judice, we observe that Father’s Rule 1925(b) statement

is ten pages in length and consists of 54 points of alleged trial court error.

While we acknowledge Father narrowed his issues to the 33 he presents in his

statement of questions involved and argument sections of his brief, this

reduction is minimal. Clearly, this number of claims is obdurate and vexatious

and does not allow for meaningful review, as stated by the trial court. See

Trial Ct. Op., 12/30/21, at 4. As expressed by the court, “Father sees this

case as one of himself versus the [c]ourt, a quest to beat the bench.” Id. at

10.   Illustrative of Father’s intent, is the sheer quantity and frequency of

filings, many raising multiple issues, as reflected on the trial court docket, as

well as this Court’s own docket. Further, during the hearing on October 21,

2021, before its conclusion and the court had even entered an order, Father

stated, “Look, we all know how this is going to go down. We all know I’m

going to appeal. . . .”   N.T., 10/21/21, at 65.    Raising such a staggering,

burdensome, and unreasonable number of issues is in contravention to the

purpose of Rule 1925(b) and only serves to frustrate appellate review.

      Moreover, and relatedly, issue selection is a key hallmark of appellate

advocacy. Our Supreme Court has explained that raising a staggering number

of claims is not effective appellate advocacy and is “borderline abuse of the

legal system.” Commonwealth v. Robinson, 864 A.2d 460, 479 n.28 (Pa.

                                     - 13 -
J-A12024-22
J-A12025-22


2004).   The Court stated that, “multiplying assignments of error will

dilute and weaken a good case and will not save a bad one.” Id. (emphasis

in original) (quoting Robert H. Jackson, “Advocacy Before the United States

Supreme Court,” 25 Temple L. Q. 115, 119 (1951)).

      In addition, Father’s brief is deficient as follows. His statement of the

case section is fifteen pages in length and, therefore, anything but “brief” or

“condensed.”    See Pa.R.A.P. 2117(a)(1)-(2), (4)-(5).         While providing a

lengthy procedural history, it is largely devoid of the relevant factual history

with appropriate reference to the record.            See Pa.R.A.P. 2117(a)(4)

(requiring, “A closely condensed chronological statement, in narrative form,

of all the facts which are necessary to be known in order to determine the

points in controversy, with an appropriate reference in each instance to the

place in the record where the evidence substantiating the fact relied on may

be found. . . .”.).   Further, as to the argument section, although Father

frequently makes reference to numbers in brackets, which this Court infers is

a reference to document numbers from the trial court docket, Father fails to

make this clear at the outset of his brief and often times fails to further specify

or offer any further detail as to what document he is referring. See Pa.R.A.P.

2119(c) (“If reference is made to the pleadings, evidence, charge, opinion or

order, or any other matter appearing in the record, the argument must set

forth, in immediate connection therewith, or in a footnote thereto, a reference

to the place in the record where the matter referred to appears. . . .”).

Similarly, Father makes bald statements as to his assessment of the evidence

                                      - 14 -
J-A12024-22
J-A12025-22


without reference to the record. See Pa.R.A.P. 2119(d) (“When the finding

of, or the refusal to find, a fact is argued, the argument must contain a

synopsis of all the evidence on the point, with a reference to the place in the

record where the evidence may be found.”). He also fails to consistently and

clearly identify where in the record he raised the issue in question before the

trial court. See Pa.R.A.P. 2119(e) (“Where under the applicable law an issue

is not reviewable on appeal unless raised or preserved below, the argument

must set forth, in immediate connection therewith or in a footnote thereto,

either a specific cross-reference to the page or pages of the statement of the

case which set forth the information relating thereto as required by Pa.R.A.P.

2117(c), or substantially the same information.).

      Moreover, the Rules limit a principal brief to 14,000 words, unless the

brief does not exceed 30 pages. See Pa.R.A.P. 2135(a)(1). Where the brief

exceeds 30 pages, a certificate of compliance with the 14,000 word-count limit

must be filed. Id. Here, the substantive portion of Father’s brief spans 81

pages. While Father filed a certificate of compliance with the word-count limit,

given the shear length of his brief, it belies credulity and defies logic that his

brief is less than 14,000 words as he certifies. Additionally, these matters

were not consolidated, thereby requiring Father to file separate briefs;

however, Father failed to file separate briefs and filed a single rambling,

repetitive, and disjointed brief.

      Pa.R.A.P. 2101 underscores the seriousness with which this Court takes

deviations from procedural rules, as it permits us to quash or dismiss an

                                     - 15 -
J-A12024-22
J-A12025-22


appeal for procedural noncompliance. See Pa.R.A.P. 2101 (stating, “Briefs

and reproduced records shall conform in all material respects with the

requirements of these rules as nearly as the circumstances of the particular

case will admit, otherwise they may be suppressed, and, if the defects are in

the brief or reproduced record of the appellant and are substantial, the appeal

or other matter may be quashed or dismissed.”).

      Additionally, we cannot accord special relief to an appellant merely

because of his pro se status. See Commonwealth v. Maris, 629 A.2d 1014,

1017 n. 1 (Pa. Super. 1993). As stated in Commonwealth v. Rivera, 685

A.2d 1011, 1013 (Pa. Super. 1996) (quoting O'Neill v. Checker Motors

Corp., 567 A.2d 680, 682 (Pa. Super. 1989)):

      While this court is willing to liberally construe materials filed by a
      pro se litigant, we note that appellant is not entitled to any
      particular advantage because she lacks legal training. As our
      [S]upreme [C]ourt has explained, any layperson choosing to
      represent [themslves] in a legal proceeding must, to some
      reasonable extent, assume the risk that [their] lack of expertise
      and legal training will prove [their] undoing.

Rivera, 685 A.2d at 1013 (citation and quotation marks omitted).

      Father’s actions limit our ability to dispose of all matters on appeal.

Although we do not quash or dismiss Father’s appeal, as a result of the

impediments to our review, we consider only those issues that the trial court

found capable of review. The court described such as issues as “those specific

complaints legitimately arising from the contempt finding and the Custody




                                     - 16 -
J-A12024-22
J-A12025-22


Order issued on November 8, 2021.”10               Trial Ct. Op., 12/30/21, at 5.   We

review same pursuant to the following scope and standard of review and the

principles of law governing custody matters.

       In custody cases under the Act, our standard of review is as follows:

       In reviewing a custody order, our scope is of the broadest type
       and our standard is abuse of discretion. We must accept findings
       of the trial court that are supported by competent evidence of
       record, as our role does not include making independent factual
       determinations. In addition, with regard to issues of credibility
       and weight of the evidence, we must defer to the presiding trial
       judge who viewed and assessed the witnesses first-hand.
       However, we are not bound by the trial court’s deductions or
       inferences from its factual findings. Ultimately, the test is whether
       the trial court’s conclusions are unreasonable as shown by the
       evidence of record. We may reject the conclusions of the trial
       court only if they involve an error of law, or are unreasonable in
       light of the sustainable findings of the trial court.

C.R.F. v. S.E.F., 45 A.3d 441, 443 (Pa. Super. 2012) (citation omitted); see

also E.R. v. J.N.B., 129 A.3d 521, 527 (Pa. Super. 2015).

       This Court has consistently held:

       [T]he discretion that a trial court employs in custody matters
       should be accorded the utmost respect, given the special nature
       of the proceeding and the lasting impact the result will have on
       the lives of the parties concerned. Indeed, the knowledge gained
       by a trial court in observing witnesses in a custody proceeding
       cannot adequately be imparted to an appellate court by a printed
       record.



____________________________________________


10We observe that the trial court specifically declined to review several issues
as not appropriately before it, including those related to any agreement prior
to the August 2017 custody order, the testing of Mother’s water, and judicial
notice as to opioid misuse and gun violence. Trial Ct. Op., 12/30/21, at 3-4.


                                          - 17 -
J-A12024-22
J-A12025-22

Ketterer v. Seifert, 902 A.2d 533, 540 (Pa. Super. 2006) (quoting Jackson

v. Beck, 858 A.2d 1250, 1254 (Pa. Super. 2004)). In addition,

      [a]lthough we are given a broad power of review, we are
      constrained by an abuse of discretion standard when evaluating
      the court’s order. An abuse of discretion is not merely an error of
      judgment, but if the court’s judgment is manifestly unreasonable
      as shown by the evidence of record, discretion is abused. An
      abuse of discretion is also made out where it appears from a
      review of the record that there is no evidence to support the
      court’s findings or that there is a capricious disbelief of evidence.

M.A.T. v. G.S.T., 989 A.2d 11, 18-19 (Pa. Super. 2010) (en banc) (citations

omitted).

      The paramount concern in any custody case decided under the Act is

the best interests of the child. See 23 Pa.C.S. §§ 5328(a), 5338(a). “The

best interests standard, decided on a case-by-case basis, considers all factors

that legitimately have an effect upon the child’s physical, intellectual, moral,

and spiritual wellbeing.” Saintz v. Rinker, 902 A.2d 509, 512 (Pa. Super.

2006) (citation omitted). Section 5328(a) sets forth the best interest factors

that the trial court must consider in awarding custody. See E.D. v. M.P., 33

A.3d 73, 79-80 n.2 (Pa. Super. 2011). Section 5328(a) of the Act provides

as follows:

      § 5328. Factors to consider when awarding custody

      (a) Factors.—In ordering any form of custody, the court shall
      determine the best interest of the child by considering all relevant
      factors, giving weighted consideration to those factors which
      affect the safety of the child, including the following:

             (1) Which party is more likely to encourage and permit
      frequent and continuing contact between the child and another
      party.

                                     - 18 -
J-A12024-22
J-A12025-22

            (2) The present and past abuse committed by a party or
     member of the party’s household, whether there is a continued
     risk of harm to the child or an abused party and which party can
     better provide adequate physical safeguards and supervision of
     the child.

           (2.1) The information set forth in section 5329.1(a)(1) and
     (2) (relating to consideration of child abuse and involvement with
     protective services).

           (3) The parental duties performed by each party on behalf
     of the child.

          (4) The need for stability and continuity in the child’s
     education, family life and community life.

           (5) The availability of extended family.

           (6) The child’s sibling relationships.

            (7) The well-reasoned preference of the child, based on the
     child’s maturity and judgment.

          (8) The attempts of a parent to turn the child against the
     other parent, except in cases of domestic violence where
     reasonable safety measures are necessary to protect the child
     from harm.

           (9) Which party is more likely to maintain a loving, stable,
     consistent and nurturing relationship with the child adequate for
     the child’s emotional needs.

           (10) Which party is more likely to attend to the daily
     physical, emotional, developmental, educational and special
     needs of the child.

           (11) The proximity of the residences of the parties.

          (12) Each party’s availability to care for the child or ability
     to make appropriate child-care arrangements.

            (13) The level of conflict between the parties and the
     willingness and ability of the parties to cooperate with one

                                    - 19 -
J-A12024-22
J-A12025-22

      another. A party’s effort to protect a child from abuse by another
      party is not evidence of unwillingness or inability to cooperate with
      that party.

          (14) The history of drug or alcohol abuse of a party or
      member of a party’s household.

          (15) The mental and physical condition of a party or
      member of a party’s household.

            (16) Any other relevant factor.

23 Pa.C.S. § 5328(a).

      The trial court recognized the necessity of assessing all of the custody

factors and explained its analysis as follows:

               I am required to analyze and apply all of the statutory
      custody factors of 23 Pa.C.S. [§] 5328 to the facts of the cases
      before me.       One single factor is not, as Father claims,
      determinative. In this case, Child has expressed a desire to see
      his Father and other family members in Europe, but he has also
      expressed the idea that he would miss his mother if he lived in
      Berlin with his Father. His wishes have changed from the previous
      trial when he preferred to remain with [] Mother and they may
      change again, now that he is in a new school and making new
      friends.

               I respect Child’s preferences and did not ignore them.
      But they are not as well reasoned and mature as Father contends.
      After visiting Father’s extended family in Texas, Child declared
      that he wanted to live there. He stated that he would like to live
      in a house with a water slide. He is a young teen living through
      an incredibly contentious custody battle with his parents, both of
      whom he loves. He is swayed by his circumstances, by his
      relationship with friends, schools, and school activities. A child’s
      wishes are but one of the factors which I must weigh in
      determining custody. They are not determinative nor, in this case,
      were they definite or unwavering.

               My overarching goal, as it should be in all custody
      matters, is to craft a custody order which is in the best interest of
      the child. This standard requires a case-by-case assessment of all


                                     - 20 -
J-A12024-22
J-A12025-22

      the factors that may legitimately affect the well-being of the child.
      M.J.M. v. M.L.G., 63 A.3d 331, 334 (Pa. Super. 2013)

               I weighed all of the custody factors when determining
      which parent should have primary custody. In particular, I found
      that Father’s unlawful retention of Child in Germany resulted in
      factor 1 weighing heavily in favor of Mother remaining the primary
      custodian. Nonetheless[,] I think it is vital that Child maintain a
      relationship with Father, who is afforded generous custody terms
      in my Order, should he choose to exercise them.

               Both parties were afforded the opportunity to address the
      custody factors. The factors which I found the most important,
      and hence were afforded the most weight, favored Mother, as I
      set forth in my Order.

Trial Ct. Op., 12/30/21, at 9-10.

      With regard to the custody factors, we have stated that the trial court

is required to consider all such factors. J.R.M. v. J.E.A., 33 A.3d 647, 652

(Pa. Super. 2011). While the court is required to give “weighted consideration

to those factors which affect the safety of the child” pursuant to 23 Pa.C.S. §

5328(a) and 23 Pa.C.S. § 5337(h), we have acknowledged that the amount

of weight a court gives any one factor is almost entirely discretionary. See,

23 Pa.C.S. §§ 5328(a), 5337(h); see M.J.M. v. M.L.G., 63 A.3d 331, 338-39

(Pa. Super. 2013). Critically, as we stated in M.J.M.:

      It is within the trial court’s purview as the finder of fact to
      determine which factors are most salient and critical in
      each particular case. See A.D. v. M.A.B., 989 A.2d 32, 35-36
      (Pa. Super. 2010) (“In reviewing a custody order ... our role does
      not include making independent factual determinations. . . . In
      addition, with regard to issues of credibility and weight of the
      evidence, we must defer to the presiding trial judge who viewed
      and assessed the witnesses first-hand.”). Our decision here does
      not change that.




                                     - 21 -
J-A12024-22
J-A12025-22


Id. at 339 (emphasis added).            Further, while a child’s wishes are to be

considered, such are not controlling. McMillen v. McMillen, 602 A.2d 845,

847 (Pa. 1992) (stating, “Although the express wishes of a child are not

controlling in custody decisions, such wishes do constitute an important factor

that must be carefully considered in determining the child’s best interest.”).

       As stated above, in this case, the trial court adequately addressed each

of   the   Section    5328(a)      custody     factors   in   an   analysis   submitted

contemporaneously with its custody order. See Discussion of 23 Pa.C.S. [§]

5328 Custody Factors.          We conclude the court carefully and thoroughly

considered the child’s best interests, and the evidence supports the court’s

custody decision. Accordingly, we affirm the custody order.11

____________________________________________


11 In connection with the custody order, Father additionally challenges several
findings related to the GAL and/or counsel for Child, as well as the June 2020
and May 2021 interim orders. Critically, we find these issues waived for
deficiencies related to Father’s brief as discussed supra. Notwithstanding,
while the court may appoint counsel for a child pursuant to Pa.R.Civ.P.
1915.11(a), this is discretionary, and the apportionment of reasonable costs
is left to the court. See Pa.R.Civ.P. 1915.11(a). To the extent Father raises
23 Pa.C.S. § 2313(a) as support requiring the appointment of legal counsel,
Father is conflating custody under the Custody Act with termination of parental
rights under the Adoption Act, 23 Pa.C.S. §§ 2101-2938. Further, as
expressed by the trial court, Father initially requested and utilized the GAL
once appointed, and any problem with the GAL appears to be rooted in
Father’s disagreement with her opinion. Trial Ct. Op., 12/30/21, at 8.
Moreover, as to the interim orders, because the trial court subsequently
entered the final custody order subject of this appeal in November 2021, we
would find any challenge thereto moot. See E.B. v. D.B., 209 A.3d 451, 461
(Pa. Super. 2019) (holding that the provisions of an interim custody order
have been rendered moot by the issuance of the final custody order).



                                          - 22 -
J-A12024-22
J-A12025-22


       To the extent Father makes a claim regarding the failure to address the

Section 5337(h) relocation factors, the instant matter does not require

separate, distinct consideration of the relocation factors. See D.K. v. S.P.K.,

102 A.3d 467, 477-78 (Pa. Super. 2014) (stating, “[A] custody case where

neither parent is seeking to relocate and only the children would be moving

to a significantly distant location if custody shifted from one parent to another

does not per se trigger [S]ection 5337 of the Child Custody Act.”). Rather,

any relevant relocation factor not already incorporated by the court’s

consideration of the custody factors may be addressed under Section

5328(a)(16). Id. Further, any argument concerning any agreement between

the parties prior to the court’s August 2017 custody order would be

irrelevant.12

       Turning to the finding of contempt, when reviewing an order of civil

contempt,

       we are limited to determining whether the trial court committed a
       clear abuse of discretion. This Court must place great reliance on
       the sound discretion of the trial judge when reviewing an order of
       contempt. This Court also has stated that each court is the
       exclusive judge of contempts against its process.




____________________________________________




12 The trial court declined to address this issue as not properly before it since
it had been “litigated, appealed, and decided.” Trial Ct. Op., 12/30/21, at 4.


                                          - 23 -
J-A12024-22
J-A12025-22


G.A. v. D.L., 72 A.3d 264, 269 (Pa. Super. 2013) (internal citation and

quotations omitted); see also Harcar v. Harcar, 982 A.2d 1230, 1234 (Pa.

Super. 2009). We previously determined:

     A court may exercise its civil contempt power to enforce
     compliance with its orders for the benefit of the party in whose
     favor the order runs but not to inflict punishment. A party must
     have violated a court order to be found in civil contempt. The
     complaining party has the burden of proving by a preponderance
     of evidence that a party violated a court order.

Garr v. Peters, 773 A.2d 183, 189 (Pa. Super. 2001) (internal citation

omitted).

     As to the refusal of a party to comply with a custody order, 23 Pa.C.S.

§ 5323(g) provides, in relevant part:

     Contempt for noncompliance with any custody order.--

     (1) A party who willfully fails to comply with any custody order
     may, as prescribed by general rule, be adjudged in contempt.
     Contempt shall be punishable by any one or more of the following:

                 (i) Imprisonment for a period of not more than
            six months.

                  (ii) A fine of not more than $500.

                 (iii) Probation for a period of not more than six
            months.

                   (iv) An order for nonrenewal, suspension or
            denial of operating privilege under section 4355
            (relating to denial or suspension of licenses).

                  (v) Counsel fees and costs.

23 Pa.C.S. § 5323(g).

     To sustain a finding of civil contempt, the complainant must prove

certain distinct elements by a preponderance of the evidence: “(1) that the


                                    - 24 -
J-A12024-22
J-A12025-22


contemnor had notice of the specific order or decree which he is alleged to

have disobeyed; (2) that the act constituting the contemnor’s violation was

volitional; and (3) that the contemnor acted with wrongful intent.” Habjan

v. Habjan, 73 A.3d 630, 637 (Pa. Super. 2013) (citation omitted). Only willful

noncompliance, not “a mere showing of noncompliance[,]” will satisfy this

burden, which rests upon the complaining party. Id.

      Father takes issue that any failure to return Child was not willful. He

asserts that the August 2017 order was not definite, clear, and specific. He

states, “The wording of the custody order . . . does not, with specificity, place

the burden of ensuring [Child]’s return to Pittsburgh on anyone.” Father’s

Brief at 45. Father further places the responsibility for the Child’s failure to

return on Child. Id. at 44-46. Father asserts, “[A]ll the evidence points to

[Child]’s own refusal to return.” Id. at 44. Moreover, Father contends that

Mother waived any opposition with her deference to his request to place Child

in a language class for a week. Id. at 50-51. He then proceeds to blame the

German officials for enrolling the Child in a sixth-grade class. Id.

      In support of its determination finding Father in contempt for failure to

return Child from Germany, the trial court explained:

                 I found Father in contempt of my 2017 Custody Order
      because he did not return the Child to Pittsburgh when he was
      ordered to do so. I found his failure to return the Child to be
      willful. . . .

               The [August] 2, 2017 Order states that Father’s summer
      custody in Germany ends the week before school is to resume in
      Pittsburgh.   At trial, Father made the wholly disingenuous
      argument that the Order did not “specifically direct any party to

                                     - 25 -
J-A12024-22
J-A12025-22

     return the Child such that the Court’s Order was not definite, clear
     and specific.”

              Father was the only party in Germany who had custody
     of Child and the only party who could conceivably be directed to
     return Child. Father is a native English speaker and an educated
     person. His argument that he did not understand that it was he
     who was to return the Child is utterly implausible.

               At trial, Father stated the order was not clear because
     “there is a difference in saying that he must return the child or
     that the child must be returned.” Father’s claim that this Order
     could be read in a fashion wherein he would not be the person
     directed to return the Child in his custody is meritless. My Order
     was clear. Father did not follow it. Moreover, Mother obtained a
     second Order on August 29, 2019 in which I directed Father to
     return the Child within 7 days. He did not. Child was not returned
     until the following January when Father accompanied him on the
     flight from Germany after having been threatened with jail time
     by the German courts. Father apparently found that German
     Order to be sufficiently precise.

              Likewise, Father insists that his retention of Child in
     Germany was not willful because it was actually the Child who did
     not want to return. Father introduced evidence that he took Child
     to the airport but testified Child would not leave with Mother. To
     bolster his position, Father presented the testimony of witnesses
     that Father took with him and Child to the airport in Germany
     when Child was to return. Those witnesses testified that Child did
     not want to go with Mother, who had flown to Germany to retrieve
     him when Father failed to follow my Orders.

              While I do not question the motives of Father’s witnesses,
     who appeared to have genuine affection for Child, I do question
     Father’s motives for taking “silent witnesses” with him to the
     airport. The only reason to do so, in my estimation, is because
     Father already knew that he was not going to cause the Child to
     depart with Mother. I found that Father took the witnesses
     specifically so that he could then call them as witnesses at a
     hearing he knew would eventually take place. There is no other
     feasible reason to take along witnesses to watch a child get on an
     airplane. I simply do not believe Father’s testimony that he
     genuinely encouraged his son to go home. In fact, some of the
     reasons Child has stated for wanting to return to Germany - fear
     of gun violence and opioids – are mirrors of Father’s statements.


                                    - 26 -
J-A12024-22
J-A12025-22

                 Father essentially claims that his withholding of the Child
       is not his fault but that it is Child’s fault for not wanting to go. My
       Order directs the parents’ behavior, and it is the parents who are
       expected to follow the Order’s provisions. Exchanges in custody
       cases are difficult for children and in this case even more so due
       to its international posture. It is the parents who are charged with
       effectuating those transfers; it is not the children’s burden.

Trial Ct. Op., 12/29/21, at 5-6 (paragraph break inserted and citation to the

record omitted).

       Further, in also finding Father in contempt for enrollment of Child in

school in Germany, the trial court stated:

                 I also found Father in contempt for enrolling Child in
       school in Germany, when it is Mother who has sole legal custody
       as to educational decisions. In his [Rule] 1925(b) Statement, and
       at trial, Father asserts that Mother “expressly waived the right to
       make the decision for the Child to attend the DE[13] school.

                Father testified that he asked Mother if he could enroll
       Child in a German ‘language’ class “for a week” to improve his
       language skills. As both parties may enroll the Child in activities
       which do not infringe on the other parent’s exercise of custody,
       Mother answered that Father could do as he wished during his
       time. What Father did, in fact, was to register the Child as a
       student at a secondary school.         Father’s long, convoluted
       explanation of his actions defied credibility. He first testified that
       the enrollment was just for language skills, then that it was
       necessary to avoid being charged with truancy, then that it was
       the school which had suggested it, as if he had no role in it
       occurring. In describing the pressure being put on him by the
       German authorities to register the Child for school since he was
       living in Berlin, Father expected this Court to accept that it
       somehow never occurred to Father to demonstrate, or even
       mention, to those authorities that the Child was just visiting for
       the summer.

____________________________________________


13Father clarified, “DE stands for Deutschland, Germany.” N.T., 2/1/21, at
108.


                                          - 27 -
J-A12024-22
J-A12025-22

               I found Father’s testimony not credible. Father himself,
      when pressed, stated that he asked Mother only if he could put
      Child in a weeklong class, then admitted that Child was placed in
      a year-long curriculum. He also admitted that he never told
      Mother that the authorities were demanding or directing it, which
      would have alerted her that this was no week-long language
      refresher.

              Father’s request that Mother agree to Child’s enrollment
      in a German school was a subterfuge. His instant argument,
      boiled down to its basics, is that since Mother fell for his lie, he
      cannot now be held in contempt for the actions he took arising
      from that deception. Father is incorrect. My finding of contempt
      is supported by the evidence and should be affirmed

Id. at 6-7 (paragraph break inserted and citations to the record and footnote

omitted).

      With this, we agree. For the reasons stated by the trial court, Father’s

challenge to the finding of contempt is without merit.       To the extent that

Father maintains that the trial court was treating the matter as criminal

contempt rather civil contempt, this argument is without merit. The record

fails to support the court’s use of contempt punitively. Rather, any mention

of incarceration was merely in relation to the court informing Father as to the

contempt sanctions provided under the Act. N.T., 2/1/21, at 145-46; N.T.,

7/12/21, at 75-76. Further, to the extent Father claims that the trial court

raised the class enrollment sua sponte, Father failed to assert an objection on

the record. Rather, he acquiesced to the court proceeding with this aspect of

the contempt determination. N.T., 2/1/21, at 18-19, 26; N.T., 7/12/21, at 84

(“I thought the contempt was with regard to these two issues about failure to

return in 2019 and his enrollment in school.”). As such, this is waived. See

Pa.R.A.P. 302(a) (providing for waiver of issues not first raised in lower court);

                                     - 28 -
J-A12024-22
J-A12025-22


Fillmore v. Hill, 665 A.2d 514, 515-16 (Pa. Super. 1995) (stating, “[I]n order

to preserve an issue for appellate review, a party must make a timely and

specific objection at the appropriate stage of the proceedings before the trial

court. Failure to timely object to a basic and fundamental error, such as an

erroneous jury instruction, will result in waiver of that issue. On appeal, the

Superior Court will not consider a claim which was not called to the trial court’s

attention at a time when any error committed could have been corrected.”)

(citations omitted); see also Bednarek v. Velazquez, 830 A.2d 1267, 1270

(Pa. Super. 2003).

       Next, as to the relevant modification and contempt proceedings, Father

raises several procedural issues related to the conduct of the trial, which we

deem as due process complaints. He specifically asserts that the trial court

restricted him in making argument and note taking, as well as the failure of

the court to ask his prepared questions of Child.14 Father’s Brief at 69, 80-

81, 84-85.

       As to due process, “Due process requires nothing more than adequate

notice, an opportunity to be heard, and the chance to defend oneself in an

impartial tribunal having jurisdiction over the matter.” In re J.N.F., 887 A.2d

775, 781 (Pa. Super. 2005).           “Due process is flexible and calls for such

____________________________________________


14 As to his argument regarding questions of Child, Father’s discussion is
devoid of any identification where in the record he raised the issue in question
before the trial court. See Pa.R.A.P. 2119(e). Regardless, we observe, the
court stated, “I’m looking at those questions and I’ll incorporate ones that I
thought were appropriate.” N.T., 7/12/21, at 5.

                                          - 29 -
J-A12024-22
J-A12025-22


procedural protections as the situation demands.” In re Adoption of Dale

A., II, 683 A.2d 297, 300 (Pa. Super. 1996) citing Mathews v. Eldridge,

424 U.S. 319, 334, (1976).

       As stated by the trial court:

       Father lists a host of miscellaneous complaints. He complains that
       I did not allow him to take notes. This is not true. I did not allow
       him to stop and delay the proceedings to prepare his rebuttal. . .
       . He complains that I did not allow him to make legal argument.
       To the contrary, I merely prevented Father from continuing his
       rambling orations on what he incorrectly believed the law to be or
       what he incorrectly believed my role to be when we had a trial to
       conduct.

Trial Ct. Op., 12/30/21, at 10-11.

       Instantly, as to the February, July, and October hearings in question,

Father was afforded an opportunity to be heard. It is apparent that Father

and the trial court judge vociferously disagreed over certain evidentiary

issues, which may have been exacerbated by the remote nature of the

hearings.     However, as Father participated in the hearings and had the

opportunity to present, and did present, evidence, and cross-examined

witnesses, Father’s arguments fail.

       Finally, Father also raises a challenge with respect to recusal, asserting

bias on the part of the trial judge.15 Father’s Brief at 89-95. We note that

Father has pursued arguments related to bias and recusal repeatedly

____________________________________________


15 Father similarly makes reference to bias with regard to the trial court’s
interview of Child, as well as the assignment of costs of the GAL. Father’s
Brief at 68-69, 87.


                                          - 30 -
J-A12024-22
J-A12025-22


throughout this litigation, including on appeal.   See O.B. v. C.W.B., 1253

WDA 2017 (Pa. Super. April 20, 2018) (unpub. memo. at 13, 27-28)

(argument that court’s decision the product of bias and ill-will without merit);

O.B. v. C.W.B., 49 WDA 2019 (dismissed due to Father’s failure to pay for

transcripts); O.B. v. C.W.B., 878 WDA 2019 (quashed as interlocutory); O.B.

v. C.W.B., 190 WDA 2020 (dismissed based upon Father’s failure to file a

docketing statement); O.B. v. C.W.B., 552 WDA 2020 (quashed as taken

from an unappealable order); O.B., 1677 WDA 2019, at 14-15 (recusal not

addressed as interlocutory).16 Father, however, fails to clearly set forth with

his argument in his brief exactly when and how he raised this issue before the

trial court. See Pa.R.A.P. 2119(e). Likewise, he submits several pages of

meandering complaints and fails to provide a discussion with citation to the

relevant law and develop the issue in a manner allowing for meaningful

review.    See also In re W.H., 25 A.3d 330, 339 n.3 (Pa. Super. 2011)

(quoting In re A.C., 991 A.2d 884, 897 (Pa. Super. 2010)) (“[W]here an

appellate brief fails to provide any discussion of a claim with citation to

relevant authority or fails to develop the issue in any other meaningful fashion

capable of review, that claim is waived.”); see also In re M.Z.T.M.W., 163

A.3d 462, 465-66 (Pa. Super. 2017). We, therefore, find this issue waived.

       Nevertheless, even if not waived, we would discern no abuse of

discretion. See Vargo v. Schwartz, 940 A.2d 459, 471 (Pa. Super. 2007).
____________________________________________


16 The trial court recounts a prior appellate history related to recusal. See
Trial Ct. Op., 12/30/21 at 3 n.5.

                                          - 31 -
J-A12024-22
J-A12025-22


(recognizing an abuse of discretion standard with respect to recusal, and

stating, “[W]e extend extreme deference to a trial court’s decision not to

recuse[.]”).   Again, while apparent that Father and the trial court judge

disagreed throughout this litigation, upon review, we find no evidence of bias,

prejudice, or unfairness. See In re L.V., 209 A.3d 399, 415 (Pa. Super. 2019)

(citation omitted) (“In order to prevail on a motion for recusal, the party

seeking recusal was required ‘to produce evidence establishing bias, prejudice

or unfairness which raises a substantial doubt as to the jurist’s ability to

preside impartially.’”). As acknowledged by the trial court, “I think it is vital

that Child maintain a relationship with Father, who is afforded generous

custody terms in my Order, should he choose to exercise them.” Trial Ct. Op.,

12/30/21, at 9-10.

      For the foregoing reasons, we affirm the trial court’s orders.

      Orders affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 06/21/2022




                                     - 32 -